OFFICE OF THE A’TTOENEY        GENERAL   OF TEXAS
                         AUSTIN




Honorable W. A. Davis
state Registrar
Texas State Boa33 of Health
Austin, Texas

mar Sirs                      OpinLon Ho. O-3655
                              Ret  8tatur of fee8 reoeived by
                                    a ja8tioe of th4 poaos, oom-
                                    pensated on a fee barnis,
                                    wh e nlorvlng am local Rbg-
                                    irtrar of Vital gtstfetfoe.

          Your reoent request for en opinion fmu thim depart-
mont has been reoelved and oonaldered. We quote from your re-
quert 1
           “me opinlom rendered by the Attorney Oen-
     oral in the past relative to the fees to be aol-
     leeted for birth and death oertificotes by th4
     Jueticee of *ho Peeoe have varied to nuch an
     extant that there la oonstdemble aonfusfon.
          “The former State Auditor recured an opinion
     go. O-419 which is directly oontradiotory to pre-
     vious opinions rendered.


          "I will be glad to have you advise me with
     ihxvmue to that opinion aa coon as poaelble."
           We find In examining the queetion submitted in your
request that thie department has previously Ned    on the meme.
xn a letter oplnlon to Bonorabls Tom C. 'KN,   dated August 11,
1938, thin department held that feee colleoted by a Juatlae of
the Peaoe, oompensated on a foe baeis, for aotfng ae Registrar
of Vital Statlatloe are fees of office and aocountable an Such.
A oopy of that opinion la being enoloeed for your InPomMJ.on.
Honorable I?. A. i3mvim,Page 2


           This department in Opinion 80. O-419 followed the hold-
iag in the opinion to Honorable Ton 0. King and zw,fflnmed that
fess of office aollaated by a Oustice of the Peaoe, aoting am
g008l Registrar of Vital stmtimticm, aoqpenmatedon a fernbasis,
are ferns of office and should be aoaountad for am muoh. A copy
OS Opinion Ho. O-419 ia being enolomed for your lnformmtion.
           We have oarsfully   exmalned the brief    attsehed to your
reqwmt.    Ye regret that we are unabla to aonour in the oonolu-
mlonm therein expressed.

                                            Your8 ve~truly

                                        ATTORERY
                                               inmRAL OF TRKAS


                                        ~JJ&JJv+~   &rold   JloOraoken
                                                            Ammimtant
HmrR3
                         APF'RC'JT!TJUN
                                      23, 1941
EsmsuRRs